Citation Nr: 0808807	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

A chronic disability involving the low back was not shown in 
service, and there is a lack of evidence of continuity of 
symptomatology thereafter.  The preponderance of the evidence 
is against a finding that any current low back disability had 
its onset in service.  Arthritis was first shown years post-
service.


CONCLUSION OF LAW

A low back disorder, to include lumbar stenosis with 
neurogenic claudication, was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Initially, the Board notes that the veteran's claim for 
service connection for a low back disorder was filed prior to 
the passage of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, the agency of original 
jurisdiction did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

VA has sent the veteran several notices-in May 2001, June 
2005, and September 2007.  These notices informed him of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  The September 2007 notice informed him of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
veteran's claim for service connection was subsequently 
readjudicated in a December 2007 supplemental statement of 
the case.  This meets the requirements of Pelegrini.  See id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  VA provided an examination 
in connection with the claim for service connection.  VA has 
obtained and the veteran has submitted private medical 
records.  The veteran was provided with a hearing before the 
Board in June 2005.  The veteran stated he had undergone 
additional surgery after service, but admitted that he could 
not remember the name of the facility where it was done.  
Thus, those records would not be identifiable or obtainable.

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The veteran asserts that he sustained an injury to his low 
back while in service, which he believes caused his current 
low back disorder.  At a June 2005 hearing before the 
undersigned, the veteran testified that he sustained an 
injury to his low back while in Korea.  He stated he was 
running at the time during an exercise that required running.  
He described having "terrific pain at the base" of his 
spine and having no idea what it was.  The veteran stated he 
could not even get up for a while, and he was sent to the 
Brooklyn Navy Yard.  He stated he eventually went to the 
hospital and had an operation, which took one month of 
recovery.  He stated he was operated on again about one year 
and a half later (which was after he was discharged from 
service) and was still in pain.  The veteran stated he had 
self-medicated over the years.  He testified that it was in 
approximately 1999, when he went to see a doctor because his 
legs had gone numb.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
reasons follow.

Based on the veteran's statements and testimony, the Board 
was unclear as to whether the veteran incurred the low back 
injury while in combat (the veteran is a "combat veteran").  
At the June 2005 hearing, the veteran was describing the time 
he fell and was asked whether it occurred during combat.  He 
answered that it had occurred during an "exercise."  See 
transcript at page 5.  It sought clarification in the remand 
by asking the veteran to specify when and where the injury 
occurred.  The veteran submitted a statement in June 2005, 
wherein he attempted to clarify under what circumstances the 
injury occurred.  He stated he was in Korea and lost his 
balance.  It is still unclear whether the veteran was 
engaging in combat at the time of the injury.  Nevertheless, 
the Board will resolve all doubt in favor of the veteran and 
determine that this injury was sustained while engaging in 
combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Specifically, the veteran claims he was in Korea at the time 
of the injury, and he has been shown to have engaged in 
combat during that conflict.  Thus, it is conceded that the 
veteran sustained a low back injury while in service, even 
though the service medical records do not show any report of 
a low back injury.  

However, the service medical records fail to establish that 
the veteran developed a chronic low back disorder while in 
service.  The service medical records show that the veteran 
was diagnosed with a pilonidal cyst near his rectum in July 
1953.  When examined, the examiner noted the veteran had a 
pilonidal sinus present with some mild induration but that 
the remainder of the examination was normal.  The 
hospitalization report shows that the veteran was discharged 
in October 1953 with the wound "healed."  A report of 
medical examination, done the day after his discharge from 
the hospital, shows that clinical evaluation of the spine was 
normal.  The only defect noted was the removal of a pilonidal 
cyst, but the examiner had noted that it was not considered 
disabling.  Thus, the service medical records do not show 
that any low back injury the veteran sustained in service had 
caused a chronic low back problem.  They also fail to show 
that the cyst removal had caused a low back disorder.

Additionally, there is no objective evidence that arthritis 
manifested to a compensable degree within one year following 
discharge from service.  The first objective evidence of a 
low back disability following the veteran's discharge from 
service is in 1999, which is more than 40 years after the 
veteran's discharge from service, and is evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

The veteran has submitted a medical opinion, wherein the 
examiner stated the veteran had had a "history of multiple 
disc herniations possibly related to trauma while serving in 
the U.S. Marine Corp[s] during the Korean War."  This 
opinion is outweighed by two VA medical opinions.  In a 
September 2007 VA spine examination report, the examiner had 
an opportunity to review the veteran's claims file and 
concluded that it was unlikely that the veteran's current 
spinal condition was related to pilonidal cyst surgery during 
active duty because the cysts usually do not produce a 
chronic spinal problem and because of the lack of any 
problems until 1999.  In a September 2007 neurological 
disorders examination report, this examiner also had an 
opportunity to review the veteran's claims file and concluded 
that it was not likely the veteran's current lumbar stenosis 
had any relationship to the pilonidal cysts that were excised 
while in service or to a fall on the buttocks, which the 
veteran had sustained while in Korea.  She stated that a fall 
with trauma to the back would not have the onset of low back 
symptoms approximately 40 years after the fall.  She opined 
that the lumbar stenosis was likely related to the 
degenerative changes in the lumbosacral spine.  

The Board has accorded the VA medical opinions more probative 
value than the private physician's opinion for several 
reasons.  First, both VA examiners had an opportunity to 
review the claims file.  There is nothing in the private 
opinion to indicate what evidence the examiner reviewed in 
providing that opinion.  Second, the VA examiners provided a 
rationale for their opinions, which was based upon the 
objective evidence of record, including the service medical 
records.  The private physician did not provide a rationale 
or describe any objective evidence reviewed.  Third, the VA 
examiner who conducted the neurological examination took into 
consideration the veteran's allegation of having sustained a 
fall in service and still came to the conclusion that the 
current lumbar disability was not related to the fall.  
Finally, the private medical opinion is speculative in that 
the physician stated that the current disability was 
"possibly" related to trauma in service.  For these 
reasons, the Board finds that the September 2007 medical 
opinions are far more persuasive and has relied upon them in 
determining that the current low back disorder is not related 
to service.

While the veteran has asserted that the current low back 
disability is attributable to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder, to include 
lumbar stenosis with neurogenic claudication, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


